Opinion filed February 14, 2019




                                        In The

        Eleventh Court of Appeals
                                      ___________

                                  No. 11-18-00358-CV
                                      ___________

     MEMORIAL PARK MEDICAL CENTER, INC., Appellant
                                          V.
                           JOHN GREEN, Appellee

                     On Appeal from the 35th District Court
                             Brown County, Texas
                      Trial Court Cause No. CV-0904121


                     MEMORANDUM OPINION
      Memorial Park Medical Center, Inc. filed a notice of appeal after the trial court
issued an order of commitment, which was based upon a previous order of contempt
of court, against Appellant’s attorney, William W. Ruth. We dismiss the appeal.
      When this appeal was docketed, the clerk of this court notified the parties by
letter that it did not appear this court had jurisdiction to entertain the appeal. We
requested that Appellant respond and show grounds to continue the appeal.
      Appellant filed a response in which it agreed that this court lacks jurisdiction.
Appellant asserted, additionally, that the trial court lacked jurisdiction to take any
action in the proceeding below. In support of that contention, Appellant set forth the
lengthy history of contentious litigation between the parties.                          Upon receiving
Appellant’s initial response, we notified Appellant that the question of jurisdiction
about which we desired a response related to this court’s authority to consider a
direct appeal from an order of commitment based upon a judgment of contempt. We
cited Texas Animal Health Commission v. Nunley, 647 S.W.2d 951, 952 (Tex. 1983),
in the letter. Appellant has not filed a supplemental response.
        Nunley provides that a judgment of contempt is not appealable on direct
appeal. Nunley, 647 S.W.2d at 952. Furthermore, “an appeal from an adjudication
and commitment for contempt” is not authorized. Wagner v. Warnasch, 295 S.W.2d
890, 893 (Tex. 1956). The only available means of review from an order of contempt
is a writ of mandamus or a writ of habeas corpus. In re Long, 984 S.W.2d 623, 625
(Tex. 1999) (orig. proceeding) (providing that contempt orders that involve
imprisonment may be reviewed via a petition for writ of habeas corpus and that
contempt orders that do not involve confinement may be reviewed via a petition for
writ of mandamus); In re Smith, 310 S.W.3d 908, 913 (Tex. App.—Eastland 2010,
orig. proceeding) (same).             Because this is a direct appeal from an order of
commitment for contempt, we have no jurisdiction. Accordingly, we must dismiss
this appeal.


                                                                   PER CURIAM
February 14, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2